Opinion by
Ekwall, J.
At the hearing it was agreed that the circumstances surrounding the liquidation of the entry involved are similar in all material respects to those covered by the decision in Abstract 54732. In view of this stipulation and following the cited decision it was held that the currency of the invoice should have been converted in the manner directed by the judgment of this court in said Abstract 54732, in accordance with Bureau of Customs Circular Letter No. 2675, dated October 19, 1949.